      Case: 1:20-mj-02036-DAR Doc #: 1-1 Filed: 02/06/20 1 of 4. PageID #: 2



                                          AFFIDAVIT                            0-

Your Affiant, Matthew R. Curley, deposes and states:


   1. Your Affiant is a Task Force Officer with the Bureau of Alcohol, Tobacco, Firearms and

       Explosives (“ATF”), United States Department of Justice, and has been so employed

       since May 2019. Prior to becoming a Task Force Officer, your Affiant was a Parole

       Officer from April 2017 until the present. Your Affiant has completed the Corrections

       Training Academy, the ATF Crime Gun Investigative Training, and the Cuyahoga County

       Medical Examiner’s DNA forensic training. Your Affiant has also completed a Bachelor of

       Arts in Political Science and German language at Heidelberg University. In addition to

       the firearms related training in these courses, your Affiant has also conducted and

       participated in numerous investigations involving firearms, firearms trafficking, and

       narcotics.

                                          PROBABLE CAUSE

                         A. November 21, 2019 1606 W. 18th ST Lorain, Ohio

   2. On November 26, 2019 Ronald MICKEL was arrested by State of Ohio Parole Officers

       Daniel Riley and Jeff Jones after being found to be in possession of ammunition and

       marijuana.

   3. On January 4, 2019, MICKEL was sentenced to complete two (2) years of community

       control supervision in the Lorain County Clerk of Court of Common Pleas case

       18CR099195 after he was convicted of Domestic Violence (F-3) Ohio Revised Code

       2919.25(A).
  Case: 1:20-mj-02036-DAR Doc #: 1-1 Filed: 02/06/20 2 of 4. PageID #: 3



4. On November 8, 2019, State of Ohio Parole Officer Daniel Riley received reliable

   information that MICKEL was in possession of a firearm and that he keeps under his bed

   in a lockbox.

5. On November 21, 2019 MICKEL reported to the Lorain Adult Parole Authority (APA)

   office as directed by Officer Riley to complete an Ohio Risk Assessment and to complete

   a urinalysis. MICKEL tested positive for THC and Officer Riley staffed his findings with

   Parole Services Supervisor (PSS) Jacqueline Miller. PSS Miller advised Officer Riley to

   conduct a probable cause search of MICKEL’S APA approved residence.

6. On November 26, 2019 Parole Officers Dan Riley and Jeff Jones proceeded to 1606 W.

   18TH ST. Lorain, OH 44052 to establish contact with MICKEL prior to their search.

   MICKEL was placed into handcuffs and detained for Officer Safety and to complete a

   security sweep of the residence.

7. During the search of the home, Parole Officer Riley discovered a plastic sandwich baggie

   containing approximately 16.13 grams of suspected marijuana in a spare bedroom of

   the home. Parole Officer Jones located 32 rounds of 9mm Luger FMJ ammunition with

   headstamp “FC” inside a closet of the living room, within the breast pocket of a men’s

   suit jacket, believed to be MICKEL’S suit. It should be noted that MICKEL is the only

   known male inhabitant. Further search, Officer Jones, located a sandwich baggie

   containing approximately 3.85 grams suspected marijuana inside a glass cabinet of the

   living room.

8. Upon Officer Jones discovering the ammunition, MICKEL stated, “that’s not mine. I

   found that in the basement when I moved in and moved it upstairs so nobody would
   Case: 1:20-mj-02036-DAR Doc #: 1-1 Filed: 02/06/20 3 of 4. PageID #: 4



   mess with it.” MICKEL was read his Miranda rights and did not wish to further speak to

   the Officers present without legal counsel.


                   C. February 5, 2020 - Interstate Nexus Determination


9. On February 5, 2020 ATF Interstate Nexus Expert Special Agent Joshua Snyder examined

   the aforementioned ammunition recovered by the Adult Parole Authority. Special Agent

   Snyder noted in his report. Special Agent Snyder further noted one manufacturer of the

   ammunition recovered. Thirty-two (32) rounds of ammunition bearing the head stamp

   “FC 9 mm LUGER” was manufactured and/or assembled by Federal Cartridge Corp. in

   Minnesota, United States. Thus, the aforementioned ammunition must of traveled in

   interstate commerce to be found in the state of Ohio.

                                    D. CONCLUSION

10. Based upon the above listed facts and circumstances, your Affiant believes and asserts

   that there is probable cause to believe on November 26, 2019, MICKEL did unlawfully,

   knowingly possess ammunition in and affecting interstate commerce after having been

   convicted of a crime punishable by imprisonment for a term exceeding one year, in

   violation of Title 18, U.S.C., Section 922(g)(1). MICKEL was previously convicted of

   Aggravated Robbery with Firearms Specifications (a felony of the 2nd degree) in Lorain

   County Court of Common Pleas case 97CR051266, Assault (a felony of the 4th degree) in

   Lorain County Court of Common Pleas case 13CR087987, Domestic Violence (a felony of

   the 4th degree) in Lorain County Court of Common Pleas case 13CR088064, Domestic

   Violence (a felony of the 3rd degree)and Intimidation of a Victim (a felony of the 3rd
      Case: 1:20-mj-02036-DAR Doc #: 1-1 Filed: 02/06/20 4 of 4. PageID #: 5



       degree) in Lorain County Court of Common Pleas case 14CR090315, Domestic Violence

       (a felony of the 3rd degree) in Lorain County Court of Common Pleas case 14CR090706,

       Burglary ( a felony of the 2nd degree) and Domestic Violence (a felony of the 3rd degree)

       in Lorain County Court of Common Pleas case 15CR091836 and Domestic Violence (a

       felony of the 3rd degree) in Lorain County Court of Common Pleas case 18CR099195. The

       above violations were committed in the Northern District of Ohio, Eastern Division.

       Your Affiant requests that an arrest warrant be issued for ZŽŶĂůĚD/<>͘



                                                       ________________________________
                                                       Matthew Curley Task Force Officer
                                                       Bureau of Alcohol, Tobacco, Firearms and
                                                       Explosives


Sworn to via telephone after submission by reliable
electronic means. Fed. R. Crim. P. 4.1 and 41(d)(3),
         6th day of February, 2020.
on this ____

                                                       _______________________________
                                                       David A. Ruiz
                                                       United States Magistrate Judge
                                                       Northern District of Ohio
                                                       Eastern Division
